DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of prior art search, interview discussion, amended Drawings, and Claims amended by Applicant (1MAR2022) and incorporated via Examiner’s Amendment (below), Claims 1 – 9, 11 – 15, and 17 - 21  are allowed.
The following is an examiner’s statement of reasons for allowance:
It is claimed that a terminal device, comprising: a rear housing, and a photosensitive element disposed on the rear housing; a light-transmissive cover plate provided with an edge window region coated with an ink and surrounding a perimeter of the light-transmissive cover plate, wherein the edge window region comprises a light-transmissive ink region, a non-light-transmissive ink region surrounding the light-transmissive ink region, a non-light-transmissive ink disposed in the non-light-transmissive ink region and a light-transmissive ink disposed in the[[a]] light-transmissive ink region and in a portion of the non-light-transmissive ink region; and a display panel provided with a display region and an edge light-transmissive region 
Art of record 2019/0379779 to ZHANG teaches (the electronic device 100 … comprises a housing 20. [¶ 0099] illustrated in Fig. 15] … The electronic device 100 comprises … an infrared sensor 161. [¶ 0049] … The electronic device 100 comprises a transparent display screen 13 and an infrared sensor 161. [¶ 0049] … the transparent display screen 13 comprises an OLED display screen. [¶ 0100] … Specifically, the OLED display screen has good light transmittance, which is capable of transmitting visible light and infrared light well. [¶ 0101] … the electronic device 100 may comprise a transparent cover 11. … The transparent touch panel 12 is disposed on the transparent display screen 13.  The upper surface 131 of the transparent display screen 13 faces the transparent touch panel 12.  Both the transparent cover 11 and the transparent touch panel 12 have a visible light transmittance and an infrared light transmittance of more than 90%. [¶ 0102] … the electronic device 100 comprises a first coating layer 141 coated on the lower surface 132 and covering the infrared sensor 161. [¶ 0104] … the first coating layer 141 comprises an IR ink, wherein the IR ink has a light transmittance of more than 85% for infrared light, wherein the IR ink has a light transmittance of less than 6% for visible light. [¶ 0112])
Art of record 2019/0280057 to LI teaches (As illustrated in FIG. 2, the electronic device 100 includes a light-permeable display screen 13 and an optical sensor 16. [¶ 0035] … The light-permeable display screen 13 includes a first surface 131 and a 
Art of record 2021/0271295 to LI et al. teaches (The terminal 100 includes a side frame 1, a front cover 2, a back cover 3, a display panel 4, a battery 5, a circuit board 6, and an ambient light sensor 7. [¶ 0105 illustrated in Fig. 4])
Art of record 2019/0245958 to CHENG teaches (The first light-transmissive cover plate 21 is provided on and covers the display screen 22.  The first light-transmissive cover plate 21 is a transparent cover plate, for example, a light-transmissive glass cover plate made of a light-transmissive glass material, or a light-transmissive sapphire cover plate made of a light-transmissive sapphire material. [¶ 0051 illustrated in Figs. 7 and 12)
Accordingly, none of the reference of record discloses or suggests the claimed terminal device where a portion of the display panel may be arranged to overlap the photosensitive element, therefore, the distance between the display panel and the frame of the device may be reduced in this way, thus the width of the frame on the screen side of the terminal device is reduced, which is conducive to the realization of the narrow frame design. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via telephone with Richard M. KLEIN (Reg. No. 33,000) on 1MAR2022. 

Drawings

See attached Replacement Drawings Sheets 1 – 3

Claims

This listing of claims replaces all prior versions and listings in the application.


1. (Currently Amended) A terminal device, comprising:
a rear housing, and a photosensitive element disposed on the rear housing; 
a light-transmissive cover plate provided with an edge window region coated with an ink and surrounding a perimeter of the light-transmissive cover plate, wherein the edge window region comprises a light-transmissive ink region, a non-light-transmissive ink region surrounding the light-transmissive ink region, a non-light-transmissive ink disposed in the non-light-transmissive ink region and a light-transmissive ink disposed in the[[a]] light-transmissive ink region and in a portion of the non-light-transmissive ink region; and
a display panel provided with a display region and an edge light-transmissive region surrounding the display region, wherein at least a portion of the edge light-transmissive region is disposed between the light-transmissive ink region and the photosensitive element;
wherein both the edge light-transmissive region and the light-transmissive ink region are region transmittable to light.

(Original) The terminal device according to claim 1, wherein the edge light-transmissive region is a rectangular frame structure.

3. (Currently Amended) The terminal device according to claim 2, wherein a width of an overlap between an orthographic projection of the edge light-transmissive region on the light-transmissive cover plate and the light-transmissive ink region in a first direction is greater than 
wherein the first direction is a direction parallel to a widthwise direction of a first side of the edge light-transmissive region, the first side of the edge light-transmissive region referring to a side where the orthographic projection of the edge light-transmissive region on the light-transmissive cover plate overlaps the light-transmissive ink region.

(Currently Amended) The terminal device according to claim 3, wherein the width of the edge light-transmissive region 

5. (Currently Amended) The terminal device according to claim 4, wherein a width of the overlap between the orthographic projection of the edge light-transmissive region on the light-transmissive cover plate and the light-transmissive ink region in the first direction is 


wherein a portion of an orthographic projection of the peripheral circuit region on the light-transmissive cover plate overlaps the light-transmissive ink region.

(Original) The terminal device according to claim 6, wherein circuit components are arranged on the peripheral circuit region, a light-transmissive region being defined between the circuit components.

(Currently Amended) The terminal device according to claim 7, wherein an area of an overlap between an orthographic projection of a non-light-transmissive region in the peripheral circuit region on the light-transmissive cover plate and the light-transmissive ink region is 

(Original) The terminal device according to claim 7, wherein the circuit components comprise a panel crack detector disposed in the peripheral circuit region and proximal to the edge light-transmissive region, an orthographic projection of the panel crack detector on the light-transmissive cover plate overlapping the light-transmissive ink region.

10. (Cancelled)

(Previously Presented) The terminal device according to claim 1, wherein the photosensitive element is an infrared radiation sensor, and the ink in the light-transmissive ink region is an ink capable of transmitting infrared light.

(Previously Presented) The terminal device according to claim 1, wherein the photosensitive element is an ambient light sensor, and the ink in the light-transmissive ink region is an ink capable of transmitting visible light of at least one color in the ambient light.

(Previously Presented) The terminal device according to claim 1, wherein the light-transmissive ink region is circular, square, or rectangular. 

(Original) The terminal device according to claim 13, wherein the light-transmissive ink region is a rectangle, and a length direction of the rectangle is parallel to one side of the light-transmissive cover plate proximal to the light-transmissive ink region.

(Currently Amended) The terminal device according to claim 14, wherein a length the rectangle 

(Cancelled)

(Currently Amended) The terminal device according to claim [[16]]1, wherein a thickness of the ink in the light-transmissive ink region 

18. (Currently Amended) The terminal device according to claim [[16]]1, wherein 
[[a]]the non-light-transmissive ink is arranged on the light-transmissive cover plate, and 

(Currently Amended) The terminal device according to claim 18, wherein the light-transmissive ink on the non-light-transmissive ink has a frame-shaped pattern, a maximum width of the frame-shaped pattern being less than 

(Previously Presented) The terminal device according to claim 2, wherein an outer edge of the edge light-transmissive region is provided with at least one turn of anti-cracking grooves.

21. (Previously Presented) The terminal device according to claim 1, wherein the photosensitive element is provided with a base disposed on the rear housing and a photosensitive module disposed on the base, an orthographic projection of the photosensitive module on the light-transmissive cover plate falls within the light-transmissive ink region.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/ERNEST G TACSIK/           Examiner, Art Unit 2644